Title: To George Washington from William Livingston, 20 February 1777
From: Livingston, William
To: Washington, George



Sir
Haddonfield [N.J.] 20 Feby 1777

I received a Letter from Collo. Shreve yesterday from Burlington applying for a Barrack Master & Commissary, for wood & for straw; & informing me that the Barracks want repair; from what I collect that the Collo. intends to make Burlington the Seat of his Residence longer than I think his Duty to the Service, requires—He has not furnished me with a Return; but I am informd that he has with him 400 Men—It is a considerable time since, that, in pursuance of a Resolve of Congress, I directed him to send his Men to join the Army under your Excellency’s Command, as they were raised. For what particular Reason he purposes to make so long a hault at Burlington I know not. Nor

would I be understood to fault his Conduct, he not being under my Direction. But my regard for the Service, & my certain knowledge that unless he has a better reason for it than I can guess, it is contrary to the said Resolution of Congress induces me to consider it as my Duty to trouble your Excellency with this Information, I am with great Respect Your most humble Servt

Wil: Livingston

